DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are the current claims hereby under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “clamping holes having the same as the conjoined bottles”. It is unclear what is being claimed as the same between the holes and bottles. For examination purposes, this will be interpreted to mean the same shape in accordance with paragraph [0006] of the applicant’s specification.
Regarding claim 1, the claim recites the limitation that “the bottle cap is clamped and fixed to the opening at the upper end of the bottle body”. There is insufficient antecedent basis for “the bottle body” because by this point in the claim there are 3 different recitations of the bottle body (bottle body, first bottle body, second bottle body). For examination purposes, this limitation will be interpreted to mean the integrated structure bottle body.

Regarding claim 9, the claim recites limitations for “each connecting base”. There is insufficient antecedent basis for this term in the claim because this claim depends from claim 1 and the connecting base is established in claim 2. For examination purposes, this claim will be interpreted to depend from claim 2.
Any claim rejected in this section and not specifically mentioned above is rejected for depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 20170027494 A1) in view of Hein (US 5738108 A).
Regarding claim 1, Strader et al. discloses a skin prick test device, comprising conjoined bottles (figs. 1 and 2 elements 102; vials), a tray (figs. 1 and 2 element 104; carrier tray) and pricking devices (figs. 3 and 4 element 118; piercing layer), wherein clamping holes (figs. 1 and 2 element 114; receptacle)  having the same as the conjoined bottles are arranged at an upper end of the tray (fig. 2; the receptacles are arranged throughout the tray), each set of conjoined bottles, which comprises bottle caps (fig. 1 element 110; rubber stopper) and bottle bodies (fig. 1 element 106; glass container), is arranged in the clamping holes (figs. 1 and 2; bottles are arranged in holes); the bottle bodies comprise a first bottle body and a second bottle body which are of an integrated structure and internally communicated, and the first bottle body has a radius smaller than that of the second bottle body (see Annotated Strader et al. fig. 1); each bottle body is provided with a pricking cavity inside (fig. 1; the inside cavity containing liquid) and an opening at its upper end (fig. 1; the open area covered by the cap), the bottle cap is clamped and fixed to the opening at the upper end of the bottle body (fig. 1 shows that the cap is fixed and clamped around a ledge of the opening) and is provided with a through hole (fig. 4; the piercing needle enters through a through hole) corresponding to the position of the first bottle body (fig. 4; the hole is aligned in a central position relative to the first bottle body), and the through hole is communicated with the pricking cavity (fig. 4; the piercing needle enters the pricking cavity containing liquid through a through hole).
[AltContent: textbox (Strader et al. Annotated Fig. 1)]
    PNG
    media_image1.png
    156
    241
    media_image1.png
    Greyscale

However, Strader et al. is silent on a protruding parallel clamp plate for the pricking device being arranged on the tray. Hein teaches an allergen skin test with a par of tabs positioned on the upper end surface of the tray to clamp the applicator (col 3 lines 36-52 and fig. 5 element 31). According to Hein, the purpose of this construction is to guide the applicator while loading medicament (col 3 line 62-col 4 line 5). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Strader et al. to include a protruding parallel clamp plate for the pricking device as taught by Hein as a combination of known prior art elements in the same field of skin allergen testing to yield the predictable result of guiding the applicator while loading medicament
Regarding claim 2, Strader et al. in view of Hein, as applied to claim 1, discloses a skin prick test device. However, Strader is silent on the specific construction of an applicator. Hein teaches an applicator comprising a holder (fig. 1 element 6; handle) having symmetrical connecting bases (fig. 1 elements 8; horizontal portion of adjacent limbs) uniformly arranged on both sides thereof respectively, and prickers (fig. 1 elements 10; legs) which are fixed at a lower end of each connecting base; puncture needles (fig. 1 elements 12; pointed ends) are arranged at a lower end of each pricker, and the holder is clamped to the parallel clamp plates (fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Strader et al. in view of Hein to include this specific construction of an applicator as taught 
Regarding claim 3, Strader et al. in view of Hein, as applied to claim 2, discloses a skin prick test device wherein a circular clamping cap is also arranged between the connecting base and the pricker (Hein fig. 1; the flat part of the leg where the pointed ends are connected is a cap).
Regarding claim 4, Strader et al. in view of Hein, as applied to claim 2, discloses a skin prick test device with an applicator. However, Strader et al. in view of Hein is silent on rectangular grooves convenient to hold by hands being arranged on the applicator. Hein further teaches that rectangular grooves can be uniformly arranged in a staggered manner on both sides of the holder (shown in figures 2 and 5, there are grooves to be held by hand when a person holds the applicator). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Strader et al. in view of Hein to include rectangular grooves on the applicator as taught by Hein as a combination of known prior art elements in the same field of in the same field of skin allergen testing to yield the predictable result of creating a handle to be held by a user.
Regarding claim 5, Strader et al. in view of Hein, as applied to claim 2, discloses a skin prick test device wherein the parallel clamp plates comprise first parallel clamp plates whose height is greater than that of the holder, and second parallel clamp plates whose height is greater than that of the pricker (Hein fig. 5 shows multiple parallel clamp plates which are higher than both the handle and legs).
Regarding claim 6, Strader et al. in view of Hein, as applied to claim 2, discloses a skin prick test device wherein each set of parallel clamp plates comprises two protruding clamp plates which are parallel to each other, and a clamping groove, in which the pricking device is clamped, is formed between the protruding clamp plates (Hein fig. 5 shows two taps for each clamp plate set with a groove in between).
(Strader et al. fig. 1 element 116; the spring loaded tab clamps and fixes the bottle body in the hole).
Regarding claim 9, Strader et al. in view of Hein, as applied to claim 1, discloses a skin prick test device wherein each connecting base has bottom surface being flush with that of the holder (Hein fig. 1; the bases go through the holder and so have a bottom surface in contact with the holder that is flush with it). However, Strader et al. in view of Hein is silent on each connecting base having a trapezoidal cross section. According to MPEP 2144.04, a change in shape of device components is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the component is significant. Given that the specifically claimed shape is merely set to match corresponding components allowing them to fit together, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Strader et al. in view of Hein to include a connecting base having a trapezoidal cross-section as a simple design choice allowing the base to fit corresponding parts.
Regarding claim 10, Strader et al. in view of Hein, as applied to claim 1, discloses a skin prick test device wherein the conjoined bottles are symmetrically arranged with the parallel clamp plates as the center (Strader et al. fig. 2 shows the symmetrical alignment of the bottles and Hein fig. 5 shows the arrangement of the bottles to the parallel clamps).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. in view of Hein, as applied to claim 1, and further in view of Hein et al. (US 20070299361 A1).
Regarding claim 7, Strader et al. in view of Hein, as applied to claim 1, discloses a skin prick test device with a bottle body comprised of a first bottle body and a second bottle body. However, Strader et al. in view of Hein is silent on an inner bottom surface of the second bottle body being higher than that (see Hein et al. Annotated Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Strader et al. in view of Hein to include specific inner surfaces of the bottles as taught by Hein et al. as a combination of known prior art elements in the same field of 
    PNG
    media_image3.png
    621
    366
    media_image3.png
    Greyscale
[AltContent: textbox (Hein et al. Annotated Fig. 2)]skin allergen testing to yield the predictable result of providing a usable bottle and applicator system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant to the art of medicament trays and applicators for allergen testing: (Fishman; US 5076282 A), (Fishman; US 5097810 A), (Pitesky; US 5538134 A), (Hsiao; US 5749836 A), (Hsiao; US 5820562 A), (Pitesky; US 5931794 A), (Utsugi; US 20040044294 A1), (Smollar; US 20150289794 A1), (Easton; US 20150342514 A1), and (Strader; US 20170224267 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791